Mr. Justice Tantis delivered the opinion of the court: This claim was filed Pro Se January 29, 1936 for Fifteen ($15.00) Dollars and was later reduced to Twelve ($12.00) Dollars. Claimant alleges that at the special request of the Division of Highways and upon agreement to pay the usual charges, the former furnished time service for April, May and June, 1935 for four clocks, the value of such service being Twelve ($12.00) Dollars; that said claim remains unpaid for the reason that the appropriation out of which it might have been paid had lapsed before presentation thereof. A report appears from J. M. McCoy, Chief Clerk of the Division of Highways, under date of February 19, 1936, stating that the State received the service in question and that it is indebted to the Company for the amount stated. “Where it is conceded that claimant legally rendered services and furnished supplies to the State and has not been paid therefor because of the lapse of the appropriation out of which such payment could have been made, and the amount is unquestioned, an award will be made for such services or supplies.” Journal Printing Co. vs. State, 8 C. C. R. 673. Schreiber Lbr. Co. vs. State, 8 C. C. R. 381. A further request for interest has been included, but as interest can be collected only in such instances where payment has been unreasonably and vesatiously delayed, and no such delay appearing in this record, no interest will be included in the award. The claim is allowed in the sum of Twelve ($12.00) Dollars.